UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7156



TOMMY RAY ROBINSON,

                                             Plaintiff - Appellant,

          versus


HOWARD COUNTY POLICE DEPARTMENT; POLICE CHIEF;
KELLY SMITH, Officer; RICHARD RUTLEDGE, Offi-
cer; M. T. HARDING, Officer; MICHAEL PRICE,
Officer; UNIDENTIFIED MD STATE TROOPER; V.
WILLIAM, Officer,

                                            Defendants - Appellees,

          and


THOMAS M. MARTIN, Detective; RICHARD WITTE,
Detective; NORMAN SNYDER, Detective; K-9 DINO;
MICHAEL MARTIN, Officer; SUSAN REIDER, Offi-
cer; VICTORIA PLANK, Officer; KEITH FISHER,
Officer, WILLIAM SEIFERT, Officer; NATHAN
RETTIG, Officer,

                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-94-
393-AMD)


Submitted:   December 17, 1998            Decided:   January 6, 1999
Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Ray Robinson, Appellant Pro Se. Barbara McFaul Cook, County
Solicitor, Rebecca Ann Laws, COUNTY SOLICITOR’S OFFICE, Ellicott
City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tommy Ray Robinson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Robinson v. Howard County Police Dep’t,

No. CA-94-393-AMD (D. Md. July 13, 1998).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                 2